Order, Supreme Court, Bronx County (Lucy Billings, J.), entered September 17, 2008, which denied defendants-appellants Carolyn and Frank Richards’ motion for summary judgment dismissing the complaint and all cross claims as against them, unanimously affirmed, without costs.
The Richardses failed to make their initial prima facie showing that the runoff from melting piles of snow formed by shoveling on their property did not create or exacerbate the conditions that caused plaintiff’s accident—an icy sidewalk running across a sloping grade. Frank Richards admitted his awareness of a runoff condition in the past, as well as the fact that he returned home on the date of the accident to find substantial ice on the sidewalk where plaintiff fell (see e.g. Knee v Trump Vil. Constr. Corp., 15 AD3d 545 [2005]; see also Santiago v New York City Hous. Auth., 274 AD2d 335 [2000]). Concur—Mazzarelli, J.E, Andrias, Nardelli, DeGrasse and Abdus-Salaam, JJ.